12 So. 3d 1256 (2009)
The JUSTICE ADMINISTRATIVE COMMISSION, Petitioner,
v.
Shalene GROVER, Respondent.
No. 1D09-1613.
District Court of Appeal of Florida, First District.
June 24, 2009.
*1257 Christian D. Lake, Assistant General Counsel for The Justice Administrative Commission, Tallahassee, for Petitioner.
Respondent Shalene Grover, pro se.
PER CURIAM.
Petitioner, the Justice Administrative Commission (JAC), seeks a writ of certiorari to quash the circuit court's order requiring JAC to pay certain attorney's fees for court-appointed counsel for an indigent in a dependency proceeding in the circuit court. The object of the court-appointed representation was a grandmother who was undoubtedly entitled to participate in the dependency proceeding concerning her minor grandchildren. Nevertheless, the grandmother was not entitled to court-appointed representation in this case, as she did not fall under the category of persons who qualify for court-appointed counsel at public expense. See § 27.40(1), Fla. Stat. (2008). JAC was not, therefore, pursuant to its statutory authorization, required to reimburse appointed counsel in this case. We agree with JAC that the decision in Justice Administrative Commission v. Peterson, 989 So. 2d 663 (Fla. 2d DCA 2008), is on point and was correctly decided. We therefore issue the writ, and QUASH the order directing JAC to make payment to respondent attorney for her representation of the grandmother.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.